DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, “EA circuit” is vague and unclear as to what exactly the EA circuit contains or what functions the circuit performs.  It is suggested to first state the functions of the circuit before it is later used in the claim.  In line 7, “a first pair of output terminals of the EA circuit” are inferentially including the output terminals and it is unclear if they are being positively recited or functionally recited.  If they are meant to be positively recited, it is suggested to first state the EA circuit has output terminals before they are used in a connection.  In line 9, “a communication link” is inferentially included and it is unclear if the applicant is positively reciting the link or functionally reciting the link.  If the link is meant to be positively recited, it is suggested to first state the system contains a link before it is used in the claim in a connection.

	In claim 11, “the smartphone” lacks antecedent basis.
	In claim 12, lines 3 and 4 are vague.  The system has “home use” setting information, but the claim states it’s for use “at a location that is remote to the user”.  It is unclear what this means.  In line 4, “associated” is vague as it is unclear if this means the home use information is actually being used or not.  In line 4, it is unclear how the location is remote to the user if the user is using that system where they are presently located.  In line 5, the claim is vague and incomplete for lacking an element to detect where and when the EA system is remote to the user and how the system detects when the smartphone is powered on at a remote location to use the home use setting.  It is unclear what is being claimed in claim 12.
	In claim 13, line 5, “system worn by a patient” is in the passive voice and it is unclear if there is an active step to having the system being worn by the patient.  It is suggested to use active voice, such as “wearing an EA system on the patient and receiving…”.  In addition, the last three lines of the claim are vague as it is unclear if the output voltage is delivered to the electrodes to the patient.  It is suggested to state the electrodes are attached to the patient to deliver the output voltage.
	In claim 17, the claim is vague as it is directed more to structure and it is unclear if any method step is being recited.  It is suggested to use active voice to actively claim the steps of the method.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Libbus et al (2008/0091248).  Libbus discloses the wearable device with casing, circuit, controller, and attachment device (e.g. figures 1, 2, 7, 12, paras. 34, 35, 38, etc.) for acupuncture (e.g. para. 3, 35, etc.) using needle electrodes (e.g. paras. 55, 56, etc.) and using a wireless system controller to program and set the stimulation of the therapy to deliver output voltages at a frequency (e.g. figures 14-17, paras. 44, 45, 65-74, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 6, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Carroll et al (2014/0236258) or in view of Perez et al (10154922).  Libbus discloses the use of a stimulation circuit having a controller and external wireless remote controller to control the stimulator, but does not disclose the remote controller being a smart phone using Bluetooth protocol with the stimulator to set the stimulation therapy.  Carroll (e.g. figures 4, 6, 7, abstract, paras.12, 14, 35, 38, etc.) or Perez (e.g. figures 1, 6, col. 5, lines 35-43, col. 16, col. 18, line 66, col. 31, col. 34, etc.) discloses the use of a smartphone communicating through Bluetooth to program the stimulator to deliver an output voltage and frequency so the patient can use an easily accessible and readily available device using a conventional wireless communication link to unobtrusively program and change stimulation settings of the stimulator to provide effective therapy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Libbus, with the remote controller being a smart phone using Bluetooth protocol with the stimulator to set the stimulation therapy, as taught by Carroll or Perez, since it would provide the predictable results of allowing the patient to use an easily accessible and readily available device using a conventional wireless communication link to unobtrusively program and change stimulation settings of the stimulator to provide effective therapy.  
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Carroll or Perez (“modified Libbus”), and further in view of Ding et al (20180055410).  Modified Libbus disclose the claimed invention using Bluetooth, but do not disclose use Bluetooth Low Energy.  Ding teaches to use Bluetooth Low Energy (e.g. para. 45, etc.) for the communication link as it requires less power for the link.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed, to have modified the system and method as taught by modified Libbus, with the communication link being Bluetooth low energy, as taught by Ding, since it would provide the predictable results of a communication link that requires low power/energy for the transmission of data.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Libbus,  Modified Libbus disclose the claimed invention having a stimulator circuit connected to the output terminals but not the use of a boost converter and high voltage switch coupled to the other components (e.g. stimulator circuit, processor, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Libbus, with a boost converter and high voltage switch coupled to the other components, as is well known and common knowledge in the art, since it would provide the predictable results of increasing the voltage of the battery/energy storage device to a therapeutic level and allowing the high voltage switch to switch the therapeutic energy into the stimulator circuit at the appropriate time for delivery to the patient.
Claims 9-12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Carroll et al.  Libbus disclosed the claimed invention and using multiple pairs of electrodes (e.g. para. 77, etc.) but does not disclose the use of two channels for the different pairs of electrodes and the system controller sending data to apply individual stimulation (the same or different) to each channel/pair of electrodes.  Carroll (e.g. para. 16, etc.) teaches that it is known that each stimulator system can have multiple channels for the electrodes where each channel can be individually adjusted by the smartphone/system controller to allow the system to be individually tailored to each person’s condition.  For claim 12, it is unclear what is being claimed, and since Carroll uses a smartphone with program instructions to set the stimulation system’s therapy parameters, it would necessarily have some sort of storage/memory to store information on what program to use (e.g. figure 7e, etc.) to deliver to the patient at any location, whether it be at home or a remote location. It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Libbus, with the use of two/multiple channels for the different pairs of electrodes and the system controller sending data to apply individual stimulation (the same or different) to each channel/pair of electrodes, and the use of memory in the smartphone to store stimulation parameter settings for use at home or a remote location, as taught by Carroll, since it would provide the predictable results of allowing the system to deliver separate therapy to different locations to tailor the therapy to each person’s particular condition and providing the same therapy wherever the patient is located, at home or a remote location. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Carroll et al, and further in view of Gavronsky et al (2006/0079946).  Libbus in view of Carroll teaches the use of multiple channels and each being individually addressed by the smartphone/remote controller, but not specifically more than two channels.  Gavronsky teaches that it is known to use more than two channels for stimulation (e.g. figure 2, elements 44/40, etc.) so that multiple areas can be stimulated by the same stimulator.  In addition, it is well known in the art that a duplication of parts has no patentable significance and/or is an obvious design choice to provide more of the same advantage from the element (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method at taught by Libbus in view of Carroll, with the use of two or more channels with electrodes to deliver additional therapy, as taught by Gavronsky or one having ordinary skill in the art, since it would provide the predictable results of allowing more areas to be stimulated by the same stimulator to better treat the patient’s condition(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/29/21